DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on August 26, 2021.  Claims 27, 29-36, and 96-106 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 was filed after the mailing date of the Notice of Allowance on May 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 102” section on pages 7-9 of the Applicant’s Response filed on April 21, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the neither of the Arick, Hanlon, Akiyama, and Simaan references teach the added limitation of “a latch; and a collar connected to the propulsion system by the latch and operable to remove the cannula from the trocar after the propulsion system is activated, wherein the latch disengages the collar following the activation of the propulsion system”, and the examiner agrees.  The Arick, Akiyama, and Simaan references do not teach a latch, wherein the collar is connected to the propulsion system by the latch, or wherein the latch disengages the collar following the activation of the propulsion system.  Of the Arick, Akiyama, and Simaan references, only the Arick reference teaches a latch 

Allowable Subject Matter
Claims 27, 29-36, and 96-106 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Arick, Hanlon, Akiyama, and Simaan references.  However, as discussed in the “Response to Arguments” in the Office Action above, and the “Rejections under 35 U.S.C. § 102” section on pages 7-9 of the Applicant’s Response filed on April 21, 2021, the references fail to teach or suggest each and every limitation of the independent claims.  Furthermore, no motivation or rationale could be found to suggest to a person having ordinary skill in the art to have said prior art reference include all of the limitations of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/2/2022